DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group (I), claims 1-8, 18, and 26 in the reply filed on 5/24/2022 is acknowledged. In response to the species election, applicant elected the peptide sequence of SEQ ID NO: 1, reading on claims 1-3, 6, 17, and 26. Claims 7-8 do not read on the elected species of SEQ ID NO: 1; thus, they are further withdrawn. The withdrawn inventions may be rejoined after an allowable subject matter is identified.

Claim Status
Claims 1-20 and 26 are pending. 
Claims 21-25 are cancelled.
Claims 4-5, 7-16, and 18-20 are withdrawn as being directed to a non-elected invention, the election having been made on 5/24/2022.
Claims 1-3, 6, 17 and 26 have been examined.

Priority
This application is a 371 of PCT/CA2019/000001 01/10/2019
PCT/CA2019/000001 has PRO of 62616140 01/11/2018

Information Disclosure Statement
No IDS of record.

Claim Objections
Claim 1 is objected to because of the following informalities:  the abbreviation of “FRMP” at line 2 of claim 1 should be its full name of “Fragile X Mental Retardation Protein” when the term of “FRMP” is first-time used in a claim.  
Claims 1 and 6 are objected to because both transitional phrases of “comprising” and “consisting of” are used in the same claim. The objection may be overcome by using a single transitional phrase in the claim. Please see 37 CFR 1.75(e).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 17 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
1.	The specification failed to provide a representative number of fusion polypeptide comprising a cell penetrating peptide and a fragment or variant of Fragile X Mental Retardation Protein (FMRP).
The specification disclosed tat-FMRP(298) of SEQ ID NO: 1 [0063], but the single peptide sequence failed to represent the entire genus of variants or fragments derived from the fusion polypeptide of SEQ ID NO: 1 comprising deletions, insertions, non-conservative or conservative substitutions of at least one amino acid residue, or combinations thereof [0062] or an amino acid sequence that is at least about 50%-100% or greater identical to the parental amino acid sequence [0064]. Furthermore, the tat peptide does not represent the entire genus of cell-penetrating peptide as claimed. Thus, the specification failed to satisfy written description requirements.
2.	The specification failed to establish the relationship between a structure of the fragment or variant derived from the fusion polypeptide of SEQ ID NO: 1 and function of treating fragile X syndrome [0024, 0044, 0052]. The disclosed tat-FMRP(298) of SEQ ID NO: 1 [0063] failed to establish the relationship between a structure of FMRP variant or fragment and the function of treating fragile X syndrome because (a) the fusion polypeptide of FMRP’s variant or fragment comprising deletions, insertions, non-conservative or conservative substitutions of at least one amino acid residue, or combinations thereof [0062] may or may not have a common structure after 1-100 or more than 100 amino acid substitutions [0011], and (b) the fusion polypeptide of FMRP’s variant or fragment may or may not maintain the function capable of treating fragile X syndrome. Thus, the specification failed to satisfy written description requirements.
Because the specification failed to satisfy written description requirements, claims 1-3, 6, 17 and 26 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reis et al. (Journal of Molecular Histology. 2004; 35: 389–395, previously cited 1/24/2022).
Claim 1 is drawn to a recombinant fusion polypeptide comprising or consisting of a cell penetrating polypeptide and a FMRP(298) polypeptide or fragment or variant thereof.

    PNG
    media_image1.png
    249
    480
    media_image1.png
    Greyscale
Reis et al. shows a recombinant fusion protein expression vector as follows (p390, Fig 1) for producing a Tat-FMRR recombinant fusion protein (p391, col 2, Baculovirus and protein production), reading on the limitations in the instant claims 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (The Journal of Neuroscience, October 31, 2012 • 32(44):15318 –15327) and evidenced by FMRP (GenBank: KAI2601016.1 https://www.ncbi.nlm.nih.gov/protein/KAI2601016.1? report=genbank&log$=protalign&blast_rank=1&RID=E2WA2Z3X013) in view of Tymianski (US 2003/0050243 A1).
Claim 1 is drawn to a recombinant fusion polypeptide comprising or consisting of a cell penetrating polypeptide and a FMRP(298) polypeptide or fragment or variant thereof.
Zhang et al. teach regulation of neuronal excitability by Fragile X Mental Retardation Protein (Title). Zhang et al. teach the Fragile X Mental Retardation Protein is a commercial recombinant protein FMRP(1-298) for intracellular microinjection into recipient neuron cells (p15319, col 2, last para bridging to p15320, col 1, para 1-2; p15323, Fig 4, legend). 
FMRP (GenBank: KAI2601016.1) is recited to show the underlined amino acid sequence of FMRP(1-298).

    PNG
    media_image2.png
    167
    811
    media_image2.png
    Greyscale

Zhang et al. in view of GenBank: KAI2601016.1 teach delivery of FMRP(1-298) into neuron cells via injection, but do not explicitly teach FMRP(1-298) fusion to a cell penetrating peptide to deliver FMRP(1-298) into neuron cells.
Similarly, Tymianski teaches the use of HIV-1 tat as a cell penetrating peptide to deliver a therapeutic peptide into neuron cells to regulate neuronal excitability (Abstract, Fig 5A). Tymianski teaches the tat peptide sequence consisting of YGRKKRRQRRR (SEQ ID No: 2) [0058]. Tymianski teaches tat is fusion to the C-terminus of the conjugated peptide [0102].

    PNG
    media_image3.png
    265
    698
    media_image3.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Zhang’s FMRP(1-298) with Tymianski’s tat peptide because (a) Zhang et al. teach intracellular microinjection of FMRP(1–298) into individual neuron cells using a Picospritzer microinjection device (p15319, col 2, last 2 para) and (b) Tymianski teaches the use of a HIV-1 tat fusion protein (produced by a conventional recombinant DNA technology [0103] without using a microinjection device) for the same purpose to deliver a therapeutic protein into neuron cells to regulate neuronal excitability (Abstract, Fig 5A). The combination would have reasonable expectation of success because both Zhang et al. and Tymianski teach delivery of a therapeutic protein into neuron cells.
With respect to claims 2-3, Tymianski teaches the tat peptide sequence consisting of YGRKKRRQRRR (SEQ ID No: 2) [0058].
With respect to claim 17, Tymianski teaches tat-fusion protein in a mixture with a pharmaceutically acceptable carrier [0058].

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and evidenced by GenBank: KAI2601016.1 in view of Tymianski as applied to claims 1-3, 17, and further in view of Nerkamp et al. (US 2014/0219959 A1).
Claim 6 is drawn to the fusion polypeptide of SEQ ID No: 1 or fragments or variants thereof.
Zhang et al. and evidenced by GenBank: KAI2601016.1 in view of Tymianski teach a fusion protein comprising FMRP(1–298)-YGRKKRRQRRR as applied to claims 1-3 and 17 above.
Zhang et al. and evidenced by GenBank: KAI2601016.1 in view of Tymianski do not teach a flexible linker of SGGG to link FMRP(1–298) and YGRKKRRQRRR (tat) together.
Nerkamp et al. teach a method of generating fusion proteins without a linker [0075, 0097] or comprising a linker [0076]. Nerkamp et al. teach a preferred peptide linker comprising 1-20 amino acids such as (SGGG)1-10 [0077]. When Nerkamp’s underlined linker of SGGG is used to link Zhang’s FMRP(1–298) and Tymianski’s YGRKKRRQRRR (tat) together, the fusion protein reads on the elected species of FMRP(1–298)-SGGG-YGRKKRRQRRR (SEQ ID NO: 1) in claim 6 as follows.

    PNG
    media_image4.png
    168
    863
    media_image4.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the fusion protein (Zhang et al. and evidenced by GenBank: KAI2601016.1 and in view of Tymianski) with Nerkamp’s linker of SGGG because (a) Zhang et al. and evidenced by FMRP (GenBank: KAI2601016.1) and in view of Tymianski teach a fusion protein comprising two different domains and (b) Nerkamp et al. teach a fusion proteins can be made with or without a linker [0075-0076] and a preferred peptide linker can be optimized as (SGGG)1-10 [0076]. The combination would have reasonable expectation of success because Nerkamp et al. teach a fusion proteins can be made with or without a linker [0075-0076].

3.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and evidenced by GenBank: KAI2601016.1 in view of Tymianski as applied to claims 1-3, 17, and further in view of Carr et al. (US 2004/0096442 A1).
Claim 26 is drawn to a kit comprising a container, a recombinant fusion protein, and optionally instructions for the use thereof.
Zhang et al. and evidenced by FMRP (GenBank: KAI2601016.1) in view of Tymianski teach a recombinant fusion protein as applied to claims 1-3 and 17 above.
Zhang et al. and evidenced by GenBank: KAI2601016.1 in view of Tymianski do not explicitly teach a kit comprising a container, a recombinant fusion protein, and optionally instructions for the use.
Carr et al. teach a fusion protein can be made as a pharmaceutical kit comprising a composition of the fusion protein in a single container or package suitable for administration. Carr et al. further teach the kit also contains “instruction for use” of the materials contained in the package [0084], reading on the limitations of claim 26.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the fusion protein (Zhang et al. and evidenced by GenBank: KAI2601016.1 and in view of Tymianski) with Carr’s teaching of pharmaceutical kit because (a) Zhang et al. and evidenced by GenBank: KAI2601016.1 in view of Tymianski teach a pharmaceutical composition comprising a recombinant fusion protein (b) Carr et al. teach a recombinant fusion protein can be made as a pharmaceutical kit comprising a composition of the fusion protein in a single container or package suitable for administration. Carr et al. further teach the kit also contains “instruction for use” of the materials contained in the package [0084]. The combination would have reasonable expectation of success because the references teach a fusion protein in a pharmaceutical composition.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
03-August-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615